In view of the indefinite evidence as to the deceased’s professional earnings, and of plaintiff’s loss of support from his death, the verdict of $35,000 is too large. The judgment and order are, therefore, reversed and a new trial granted, costs to abide the event, unless within twenty days from entry of the order herein plaintiff stipulate to reduce the recovery to $15,000 and interest; in which event the judgment as thus modified, with the costs in the court below, and the order are unanimously affirmed, without.costs of this appeal. Jenks, P. J., Thomas, Mills and Putnam, JJ., concurred.